UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GORDON LAVALETTE,

                          Plaintiff,
                                                    16 Civ. 7286 (KPF)
                   -v.-

ION MEDIA NETWORKS, INC., and                     OPINION AND ORDER
R. BRANDON BURGESS,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Gordon Lavalette contends that his former employer, ION Media

Networks, Inc. (“ION”), and ION’s Chief Executive Officer, Defendant R.

Brandon Burgess (“Burgess”) (collectively, “Defendants”), retaliated against

him after he brought to light Defendants’ tax fraud and discriminatory

employment practices. In consequence, Plaintiff brings claims against both

Defendants for retaliation under the New York City Human Rights Law (the

“NYCHRL”), N.Y.C. Admin. Code §§ 8-101 to 8-131; against ION under the New

York False Claims Act (the “NYFCA”), N.Y. State Fin. Law § 191; and against

ION for breach of contract. Defendants now move for summary judgment;

move to strike certain portions of the record; and move to exclude testimony

and reports from Plaintiff’s expert witness. The Court concludes that genuine

disputes of material fact remain as to each of Plaintiff’s claims, thereby

foreclosing summary judgment. It reaches this conclusion without relying on

those portions of the record that Defendants move to strike, thereby mooting,
at least temporarily, that application. Finally, the Court grants in part and

denies in part Defendants’ motion to exclude expert testimony.

                                     BACKGROUND 1

A.    Factual Background

      1.     The Parties

      The following facts are either undisputed or taken in the light most

favorable to Plaintiff. Defendant Burgess, in addition to being ION’s Chief

Executive Officer, also served as the Chair of ION’s Board of Directors. (Pl.

Counter 56.1 ¶¶ 2-3). During the period of Plaintiff’s employment, Chris

Parker was also a member of ION’s Board of Directors. (Id. at ¶ 3). Terri

Santisi was ION’s Chief Administrative Officer. (Id. at ¶ 21).




1     The facts herein are largely drawn from Defendants’ Local Rule 56.1 Statement of
      Undisputed Facts (“Def. 56.1” (Dkt. #101)), Plaintiff’s Counter Statement of Undisputed
      Facts (“Pl. Counter 56.1” (Dkt. #125)), and Defendants’ Reply Statement of Undisputed
      Facts (“Def. Reply 56.1” (Dkt. #129)). Citations to a party’s Rule 56.1 Statement
      incorporate by reference the documents and testimony cited therein. Where a fact
      stated in Defendants’ Rule 56.1 Statement is supported by evidence and denied with
      merely a conclusory statement by Plaintiff, the Court finds such fact to be true. See
      Local Civil Rule 56.1(c) (“Each numbered paragraph in the statement of material facts
      set forth in the statement required to be served by the moving party will be deemed to
      be admitted for purposes of the motion unless specifically controverted by a
      correspondingly numbered paragraph in the statement required to be submitted by the
      opposing party.”); id. at 56.1(d) (“Each statement by the movant or opponent pursuant
      to Rule 56.1(a) and (b), including each statement controverting any statement of
      material fact, must be followed by citation to evidence which would be admissible, set
      forth as required by Fed. R. Civ. P. 56(c).”). The Court relies in addition on
      declarations submitted by Plaintiff (“Lavalette Decl.” (Dkt. #124)), Chris Parker (“Parker
      Decl.” (Dkt. #103)), and Courtney S. Stieber (“Stieber Decl.” (Dkt. #199)).
      For convenience, the parties’ briefs in connection with Defendants’ motion for
      summary judgment are referred to as “Def. SJ Br.” (Dkt. #100); “Pl. SJ Opp.” (Dkt.
      #122); and “Def. SJ Reply” (Dkt. #128). The parties’ briefs in connection with
      Defendants’ motion to exclude expert testimony are referred to as “Def. Expert Br.”
      (Dkt. #105); “Pl. Expert Opp.” (Dkt. #120); and “Def. Expert Reply (Dkt. #131). The
      parties’ briefs in connection with Defendants’ motion to strike are referred to as “Def.
      Strike Br.” (Dkt. #135); “Pl. Strike Opp.” (Dkt. #138); and “Def. Strike Reply” (Dkt.
      #143).


                                               2
      Plaintiff began working as ION’s Chief Financial Officer in April 2014.

(Pl. Counter 56.1 ¶ 1). As CFO, Plaintiff’s job duties included certain

corporate tax matters. Significantly for purposes of the present motions, ,

Plaintiff maintains that other financial matters relevant to this litigation —

including payroll taxes, the attribution of taxable income and withholdings for

employees, and tax basis calculations — were not within his job

responsibilities. (Id. at ¶ 7).

      2.     The Alleged Tax Fraud

      Shortly after joining ION, Plaintiff came to believe that tax evasion was

occurring at the company. (Pl. Counter 56.1 ¶ 35). In particular, Plaintiff

uncovered three possible forms of tax fraud: improper tax withholdings;

improper attribution of income-supplementing perks; and improper tax basis

calculations.

             a.     The Tax Withholdings

      Plaintiff first investigated possible tax withholding violations concerning

a number of ION employees. (Pl. Counter 56.1 ¶ 45). As but one example,

Plaintiff came to believe that Defendant Burgess was not allocating the proper

portion of his wages to New York State for purposes of his tax withholdings.

(Id. at ¶ 35). Plaintiff raised a similar issue concerning Jeff Quinn, ION’s Chief

Commercial Officer. (Id. at ¶ 47). The parties dispute whether the relevant tax

withholding procedures employed by ION did, in fact, violate the law. (Id. at

¶¶ 48-75).




                                         3
             b.    The Perks

      As early as May 2014, Plaintiff learned that ION had a practice of giving

certain income-supplementing perks to executives (the “Perks”), such as

permitting them extended stays in corporate apartments in New York City.

(Pl. Counter 56.1 ¶ 18). As soon as Plaintiff learned of this practice, he began

raising an issue about proper withholding of taxes associated with these

Perks. (Id.). According to Plaintiff, he was not alone in his concerns: On

June 13, 2014, ION Board member Parker sent an email to Plaintiff, Burgess,

and others stating, in part, that “ION as a corporation needs to be highly

confident that it is withholding properly for its employees given the real

corporate liability that exists as an effective agent for state tax collection

authorities.” (Id. at ¶ 17). Plaintiff claims to have uncovered payroll tax

evasion in the form of improper reporting of taxes related to ION employees’

use of corporate apartments, New York residence status, and other benefits

(Lavalette Decl. ¶ 103); he further maintains that oversight of payroll taxes

was not within the scope of his CFO responsibilities (id. at ¶¶ 28-31).

             c.    The Tax Basis Calculations

      As a third category of putative tax fraud, Plaintiff claims that, prior to

his employment there, ION “exaggerate[ed] the value of its stations and

licenses,” and then used that exaggerated value to minimize its taxes due on

the discharge of its debt in bankruptcy (the “Tax Basis Calculations”).

(Lavalette Decl. ¶¶ 66-67). As with the two prior categories, Plaintiff maintains

that the Tax Basis Calculations were not part of his job responsibilities as the


                                           4
CFO of ION, but were rather outsourced to a specialist tax consultant, Ernst &

Young (“EY”); EY reported to Burgess, not to Plaintiff, and Plaintiff did not

have access to the information that EY relied on for this work. (Id. at ¶ 68).

      Plaintiff began investigating and raising concerns about the Tax Basis

Calculations in the summer of 2015, including, for instance, by emailing

questions about the calculations to EY. (Lavalette Decl. ¶ 71). On October 11,

2015, Plaintiff wrote to ION’s former Head of Tax to advise that EY’s then-

present Tax Basis Calculations showed a “$150 Million lower basis” for

deductions than had prior estimates, asking: “Does that make sense?” (Id. at

¶¶ 72-73). Subsequently, in late December 2015, Plaintiff met with Molly

Ericson of EY to review materials for discussions between ION and a potential

purchaser, the Sinclair Broadcasting Group (“Sinclair”). (Id. at ¶ 74). Plaintiff

“pressed EY with questions about [the materials].” (Id.). Following internal

discussions with EY, Ericson called Plaintiff and said, “We have a big

problem,” acknowledging approximately $30 million in tax liabilities stemming

from misreporting. (Id.). Plaintiff also claims to have discovered certain

abnormalities in the contract between ION and EY that enabled ION to

instruct EY as to which financial figures to apply, without providing the

supporting documents to EY for audit. (Id. at ¶ 76).

      As Plaintiff recounts, when he “reported to Burgess the significant tax

liability [he] had uncovered and what EY had said,” he received a hostile

response. (Lavalette Decl. ¶ 77). With that reporting avenue blocked, Plaintiff

reported the errors in the Tax Basis Calculations to ION’s General Counsel,


                                         5
prompting the cancellation of a meeting regarding the proposed Sinclair

transaction. (Id. at ¶ 81). Plaintiff and Burgess together then informed EY

that the financial information that ION had provided to support the Tax Basis

Calculations was unreliable, which information led to EY discontinuing its

work on “the stock basis and the internal restructuring project[.]” (Id. at ¶ 82).

Plaintiff also reported the tax basis liability to the Chief Operating Officer of

another company, an individual who was neither an employee nor a Board

member of ION. (Id. at ¶ 84).

      3.     The Audit Representation Letter

      In February and March 2016, ION was working with an outside auditor,

KPMG LLP, to prepare audited financial statements for lenders. (Pl. Counter

56.1 ¶ 156). ION was required to provide KPMG with an audit representation

letter (the “Rep Letter”) detailing certain information about its financials on or

before March 30, 2016. (Id. at ¶¶ 157, 187).

      Taken in the light most favorable to Plaintiff, the record shows that

Plaintiff expressed concerns about the financial information contained in the

Rep Letter. For example, on March 14, 2016, Plaintiff asked Santisi if there

were “any open tax reporting items / exposures (apartments, NY withholding,

etc.).” (Pl. Counter 56.1 ¶ 161). Burgess responded: “Less is more. Let’s wrap

it up,” which Plaintiff understood as a command to stop raising questions

about the tax issues and to sign the Rep Letter without resolving Plaintiff’s

concerns about tax issues. (Id. at ¶¶ 162, 164).




                                          6
      On March 28, 2016, Plaintiff wrote to Burgess expressing concerns

about the New York corporate apartments and tax withholding issues. (Pl.

Counter 56.1 ¶ 173). The parties dispute whether these issues were material

to the Rep Letter. (Id. at ¶¶ 174-84). According to Plaintiff, he withheld his

signature on ION’s 2015 Audit Representation Letter, a letter “relating to the

2015 financials,” due to his concerns about tax evasion. (Lavalette Decl.

¶¶ 98-108). Indeed, Plaintiff related to others at the time that he was

withholding his signature because of concerns about fraud at ION. (Id.).

      Plaintiff went on vacation in Denmark from roughly March 21, 2016, to

March 30, 2016. (Pl. Counter 56.1 ¶ 166). Plaintiff indicated that he could

sign the Rep Letter remotely, and that his assistant “has [his] signature stamp

as a backup just in case.” (Id. at ¶ 172). On March 29, 2016, Plaintiff was

unavailable while on a flight from approximately 1:30 p.m. EST until

approximately 9:00 p.m. EST. (Id. at ¶¶ 197-99). Plaintiff alleges that, during

the time he was unavailable, Santisi and Burgess directed Plaintiff’s assistant

to use Plaintiff’s signature stamp to sign the Rep Letter, without obtaining

proper authorization from Plaintiff. (Id. at ¶¶ 201-02). Shortly after landing,

at 11:00 p.m. EST, Plaintiff wrote an email to Burgess, Santisi, and then-

General Counsel Michael Hubner stating that he “did not authorize” the use of

his signature stamp, and stating that he was “amazed” that Santisi had

instructed his assistant to sign the letter without his permission “after all [his]

comments on the rep letter and certain open items.” (Id. at ¶ 206).




                                          7
      4.    The Discriminatory Conduct

      Separate and apart from the above-described tax fraud, Plaintiff claims

that the work environment at ION was suffused with discrimination. Plaintiff

recalled that Burgess and Santisi engaged in offensive and discriminatory

conduct in the workplace, and that Plaintiff repeatedly spoke out against this

conduct. For instance, Plaintiff alleges that when Burgess “mocked” and

“imitated” an employee in a racially offensive manner, Plaintiff stated,

“Brandon, stop.” (Pl. Counter 56.1 ¶ 319). At another time, Burgess stated

that a minority employee was not “smart enough,” causing Plaintiff to remark

to Burgess that the employee was “competent.” (Id. at ¶ 321). According to

Plaintiff’s testimony, on multiple occasions Burgess observed that job

candidates were from the “wrong gene pool,” and Plaintiff responded by saying,

“Come on[,] Brandon.” (Id. at ¶¶ 322-23). Similar incidents occurred in which

Burgess and Santisi made racially insensitive or offensive comments, and

Plaintiff responded with rebukes. (Id. at ¶¶ 324-29).

      5.    The Alleged Retaliation and the End of Plaintiff’s Employment

      In January 2016, Burgess directed ION to give Plaintiff a bonus of

$15,000. (Pl. Counter 56.1 ¶ 148). Burgess represented to Plaintiff that the

bonus was a “recognition of the year-end imperfections we had to deal with

and for which you went out of your way.” (Id. at ¶ 149). Plaintiff believes that

the bonus was Burgess’s way of sending him “flowers” after “berating” him

regarding the tax basis issue. (Id. at ¶ 150). Burgess also gave Plaintiff a gift

card of approximately $500 in January 2016. (Id. at ¶ 152). ION’s true


                                         8
estimation of Plaintiff, however, was made plain in February 2016: Plaintiff

received a bonus of $285,000, which he contends was the lowest rate among

his peers and substantially less than the bonus to which he was entitled. (Id.

at ¶ 153).

      On March 30, 2016, Plaintiff informed Board member Parker that he

was being “stonewalled” on tax issues; notified Parker about tax evasion with

respect to the use of Perks; and informed Parker about tax evasion with

respect to the Tax Basis Calculations. (Pl. Counter 56.1 ¶¶ 225-26). During

the same phone call, Plaintiff also raised concerns about “discriminatory

behavior” on the part of Burgess and Santisi. (Id. at ¶ 227). After Plaintiff

raised these concerns, Parker responded simply, “you won’t survive here

anymore, Burgess won’t allow it.” (Id. at ¶ 231). That same day, Plaintiff

emailed Burgess, to report (with apologies to Mark Twain) that rumors of

Plaintiff’s resignation were grossly exaggerated. (Id. at ¶ 242). 2 On April 10,

2016, Burgess notified the Board that he was trying to find a “productive

path,” and work to “help [Plaintiff] perform his role successfully.” (Id. at

¶ 245). However, Burgess later cancelled Plaintiff’s corporate car service. (Id.

at ¶¶ 306-09).

      Plaintiff had previously begun interviewing for a position with the New

York Racing Association (“NYRA”) in January 2016. (Pl. Counter 56.1 ¶¶ 331-

35). Plaintiff continued interviewing and negotiating with NYRA throughout


2     See Albert Bigelow Paine, MARK TWAIN: A BIOGRAPHY Ch. 198 (“’You don’t need as much
      as that,’ [Clemens] said. ‘Just say the report of my death has been grossly
      exaggerated.’”).


                                            9
the first three months of 2016, verbally accepting a written offer of

employment from NYRA on May 4, 2016. (Id. at ¶¶ 336-49). Burgess and ION

made certain efforts to keep Plaintiff at ION, indicating that Plaintiff’s

departure would not be good for the company, but were ultimately

unsuccessful. (Id. at ¶¶ 350-53). Plaintiff signed the NYRA offer on May 7,

2016, and on May 9, 2016, he verbally informed Burgess that he was leaving.

(Id. at ¶¶ 354-57). On May 11, 2016, Burgess told ION’s Board that he was

“unable to retain [Plaintiff].” (Id. at ¶ 356). On May 13, 2016, ION’s General

Counsel sent Plaintiff an unsigned separation agreement. (Id. at ¶ 363).

Plaintiff’s last day of work at ION was May 20, 2016. (Id. at ¶ 368).

B.    Procedural Background

      Plaintiff filed his Complaint in this action on September 19, 2016 (Dkt.

#1), followed by the Amended Complaint on December 6, 2016 (Dkt. #3), and a

Second Amended Complaint on April 25, 2017 (Dkt. #26). Defendants

answered on May 24, 2017. (Dkt. #34). Following the close of discovery, on

September 28, 2018, Defendants filed motions for summary judgment and to

exclude expert reports and testimony. (Dkt. #91, 102). Plaintiff filed

opposition briefs to both motions on November 12, 2018. (Dkt. #111, 115).

Defendants filed their reply briefs on December 21, 2018. (Dkt. #128, 131).

      Also on December 21, 2018, Defendants filed a motion to strike. (Dkt.

#133). Plaintiff filed an opposition brief to the motion to strike on January 23,

2019. (Dkt. #138). Defendants filed their reply brief on February 13, 2019.

(Dkt. #143).


                                          10
                                     DISCUSSION

A.    The Court Denies Defendants’ Motion for Summary Judgment

      Plaintiff brings claims for retaliation under the NYCHRL and the NYFCA,

and for breach of contract. Defendants argue that Plaintiff cannot show either

retaliation or breach of contract because, in Defendants’ view, Plaintiff

resigned from his employment at ION after suffering no adverse actions.

Accepting Defendants’ position at this stage of the litigation, however, would

require the Court to draw inferences in favor of Defendants in contravention of

Rule 56. The Court’s evaluation of the record shows that genuine disputes of

material fact exist as to whether Plaintiff was terminated rather than resigned;

whether he was terminated without cause; and whether he suffered adverse

actions as a result of engaging in protected activities. Accordingly, and for the

reasons stated below, Defendants’ motion for summary judgment is denied.

      1.     Motions for Summary Judgment Under Rule 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 3 A

fact is “material” if it “might affect the outcome of the suit under the governing



3     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments)
      (noting that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine
      ‘issue’ becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-
      judgment determination.”). This Court uses the post-amendment standard, but
      continues to be guided by pre-amendment Supreme Court and Second Circuit
      precedent that refer to “genuine issues of material fact.”

                                             11
law,” and is genuinely in dispute “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of New York,

426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson).

      The moving party bears the initial burden of demonstrating “the absence

of a genuine issue of material fact.” Celotex, 477 U.S. at 323. The movant

may discharge its burden by showing that the nonmoving party has “fail[ed] to

make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex, 477 U.S. at 322; see also Selevan v. N.Y. Thruway Auth., 711

F.3d 253, 256 (2d Cir. 2013) (finding summary judgment appropriate where

the non-moving party failed to “come forth with evidence sufficient to permit a

reasonable juror to return a verdict in his or her favor on an essential element

of a claim” (internal quotation marks omitted)).

      If the moving party meets this burden, the nonmoving party must “set

forth specific facts showing that there is a genuine issue for trial” using

affidavits or otherwise, and cannot rely on the “mere allegations or denials”

contained in the pleadings. Anderson, 477 U.S. at 248; see also Wright v.

Goord, 554 F.3d 255, 266 (2d Cir. 2009). In other words, the nonmoving party

“must do more than simply show that there is some metaphysical doubt as to

the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986), and cannot rely on “mere speculation or conjecture as to the




                                         12
true nature of the facts to overcome a motion for summary judgment,” Knight

v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986).

      “When ruling on a summary judgment motion, the district court must

construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.

2003). However, in considering “what may reasonably be inferred” from

witness testimony, the court should not accord the non-moving party the

benefit of “unreasonable inferences, or inferences at war with undisputed

facts.” Berk v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 342

(S.D.N.Y. 2005) (quoting Cty. of Suffolk v. Long Island Lighting Co., 907 F.2d

1295, 1318 (2d Cir. 1990)).

      In their reply papers, Defendants ask the Court to disregard certain

assertions made by Plaintiff as inconsistent with his deposition testimony.

(See Def. Reply 2). Though the Court perceives a certain tension, if not

inconsistency, between portions of Plaintiff’s Declaration and his prior

testimony, it concludes that it is inappropriate to disregard those portions of

the Declaration entirely. In deciding a motion for summary judgment, “a

district court generally ‘should not weigh evidence or assess the credibility of

witnesses.’” Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 104

(2d Cir. 2011) (quoting Hayes v. N.Y. City Dep't of Corr., 84 F.3d 614, 619 (2d

Cir. 1996)). But to that general rule, the Second Circuit has recognized an

exception:


                                          13
            in the rare circumstance where the plaintiff relies
            almost exclusively on his own testimony, much of
            which is contradictory and incomplete, it will be
            impossible for a district court to determine whether
            “the jury could reasonably find for the plaintiff,” and
            thus whether there are any “genuine” issues of material
            fact, without making some assessment of the plaintiff’s
            account.

Jeffreys, 426 F.3d at 554 (internal citation omitted) (quoting Anderson, 477

U.S. at 252). In this rare setting, a court considering a summary judgment

motion may make credibility determinations. See SEC v. Jankovic, No. 15 Civ.

1248 (KPF), 2017 WL 1067788, at *8 (S.D.N.Y. Mar. 21, 2017). Even then, the

Second Circuit has cautioned that, “[i]f there is a plausible explanation for

discrepancies in a party’s testimony, the court considering a summary

judgment motion should not disregard the later testimony because of an

earlier account that was ambiguous, confusing, or simply incomplete.”

Jeffreys, 426 F.3d at 555 n.2 (emphasis and citation omitted). Instead, such

credibility assessments are to be reserved for “extraordinary cases, where the

facts alleged are so contradictory that doubt is cast upon their plausibility.”

Rojas, 660 F.3d at 106 (citation and quotation marks omitted).

      2.    Genuine Disputes of Material Fact Exist as to Whether There
            Was an Involuntary or Constructive Termination of Plaintiff’s
            Employment

            a.     Applicable Law

      “[A]n actual discharge … occurs when the employer uses language or

engages in conduct that would logically lead a prudent person to believe his

tenure has been terminated.” Chertkova v. Ct. Gen. Life Ins. Co., 92 F.3d 81,

88 (2d Cir. 1996) (internal citation and quotation marks omitted). The

                                         14
“[i]nquiry focuses on the reasonable perceptions of the employee, not on

whether formal words of firing were in fact spoken.” Id. “Constructive

discharge occurs when the employer, rather than acting directly, deliberately

makes an employee’s working conditions so intolerable that the employee is

forced into an involuntary resignation.” Morris v. Schroder Capital Mgmt. Int’l,

7 N.Y.3d 616, 621-22 (2006) (internal citation and quotation marks omitted).

            b.     Analysis

      Defendants look at the proffered evidence of Plaintiff’s termination from

ION and find it to be inadequate as a matter of law. In particular, Defendants

find the following evidence to be insufficient, whether considered individually

or collectively: (i) a March 30, 2016 statement by Board member Parker, the

individual who had hired Plaintiff, to the effect that “you won’t survive here

anymore, Burgess won’t allow it”; (ii) the existence and contents of a draft

separation agreement that ION sent to Plaintiff on May 13, 2016; and (iii) a

severance offer made by CEO Burgess to Plaintiff. (See Def. SJ Br. 9-12). The

Court disagrees.

      To start, Defendants assert that Plaintiff could only have understood

Parker’s statement “as a warning.” (Def. SJ Br. 10 (citing Def. 56.1 ¶ 232)).

Plaintiff disputes this, contending that he “reasonably understood” the

statement to mean he was being terminated. (Pl. Counter 56.1 ¶ 232). Even

were Defendants’ gloss undisputed, which it is not, drawing all inferences in

favor of Plaintiff and considering the evidence in the record cumulatively, a

warning statement of this type from Parker could have been one element of a


                                         15
series of events that led Plaintiff to believe he was facing imminent

termination.

      Defendants further argue that the separation agreement cannot show

involuntary termination because ION sent it to Plaintiff after its General

Counsel had learned that Plaintiff was leaving and after Plaintiff had accepted

another job, and because the “document constitutes an inadmissible offer of

compromise” under Federal Rule of Evidence 408. (Def. SJ Br. 10-11).

However, the fact of a draft separation agreement, irrespective of its contents,

does support an inference that the parties were contemplating separation

prior to the delivery of the agreement. That inference, when considered

cumulatively with other evidence, could help to establish that the

contemplated separation of Plaintiff was, at least to him, involuntary.

      Indeed, Plaintiff turns Defendants’ argument on its head, noting that the

separation agreement states expressly that Defendants “terminate[d]

Lavalette’s employment,” when it could have stated that Plaintiff resigned, and

when other employee separation agreements did state that the employee

resigned. (See Pl. SJ Opp. 17). Defendants have not met their burden to

establish that the portions of the agreement referencing termination are

inadmissible settlement information. Cf. Cassino v. Reichhold Chems., Inc.,

817 F.2d 1338, 1342-43 (9th Cir. 1987) (“W]hen an employment relationship

is terminated and the employer offers a contemporaneous severance pay

package in exchange for a release of all potential claims … [s]uch termination

agreements are generally made a part of the record in the case and are


                                         16
considered relevant to the circumstances surrounding the … discharge

itself.”). Likewise, Federal Rule of Evidence 408 does not bar the admission of

the fact that the agreement contained termination language when, as here,

that language is introduced as evidence of whether a reasonable person in

Plaintiff’s position would have believed he or she was being terminated.

      Finally, Defendants assert that Burgess’s severance offer “cannot

establish an involuntary termination” because it was a response to Plaintiff’s

prior offer to negotiate a “mutually agreeable path forward.” (Def. SJ Br. 11-

12). Defendants misquote their own statement of material facts, which asserts

that Plaintiff had made a prior offer for “a ‘mutually-agreeable’ severance

package.” (Def. 56.1 ¶ 347). More importantly, the existence of prior ongoing

conversations between Plaintiff and Burgess as to the terms of Plaintiff’s

separation is not mutually exclusive with a finding that Plaintiff reasonably

understood he had been involuntarily terminated. After all, Plaintiff may have

simply been attempting to negotiate a soft landing following such termination.

      Relatedly, Defendants attempt to rely on gaps in the evidentiary record,

and on portions of the evidence in the record that favor Defendants, to assert

that the record is insufficient to support a finding that Plaintiff was

involuntarily terminated from his employment. First, Defendants contend that

“Plaintiff effectively admits no one at ION told him he was “‘fired.’” (Def. SJ

Br. 9 (citing Def. 56.1 ¶ 361)). Plaintiff disputes that fact, pointing to

testimony that Defendants told Plaintiff “that [he] was done.” (Pl. Counter

56.1 ¶ 361). Yet, even if the fact were undisputed, it would not provide a


                                          17
persuasive basis to rule for Defendants. That the word “fired” is not a part of

Plaintiff’s evidence of involuntary termination does not negate the evidence

Plaintiff has shown of the same. See, e.g., Chertkova, 92 F.3d at 88 (“Inquiry

focuses on the reasonable perceptions of the employee, not on whether formal

words of firing were in fact spoken.”). Second, Defendants assert that,

because ION provided assurances about Plaintiff’s job and made certain

alleged efforts to retain him, the evidence in the record cannot support a

finding of involuntary termination. (Def. SJ Br. 9-10). These arguments also

fail. That some evidence in the record points away from a finding of

involuntary termination does not mean that other evidence favoring Plaintiff is

insufficient as a matter of law to support such a finding.

       Because the Court finds sufficient evidence in the record to support an

inference that Plaintiff was involuntarily terminated from his employment, the

Court need not consider whether the record also supports an inference of

constructive discharge. Nonetheless, for the sake of completeness, the Court

undertakes this analysis as well. Defendants argue that Plaintiff cannot show

constructive discharge because it is undisputed that “Plaintiff denies

resigning.” (Def. SJ Br. 12 (citing Def. 56.1 ¶ 372); see also Pl. Counter 56.1

¶ 372). Yet, it is possible to maintain simultaneous claims for actual

discharge and constructive discharge, and thus a plaintiff’s denial of

resignation in the context of making a claim for involuntary termination need

not preclude a claim for constructive discharge. See Chertkova, 92 F.3d at 88-

90.


                                         18
       Defendants further contend that there is insufficient evidence in the

record to support a finding of “intolerable conditions.” (See Def. SJ Br. 13).

Defendants characterize the evidence that might support such a finding as the

warning from Parker, plus inconvenience and alteration of job responsibilities

in the form of a loss of Plaintiff’s corporate car service and management’s

refusal to approve an employee’s promotion. (See id. at 13-14). Yet, the

record contains more evidence supporting an inference of intolerable

conditions than Defendants admit. In addition to the evidence that

Defendants highlight, Plaintiff alleges that, “in February 2016, Defendants

began falsely criticizing and undermining him and taking away his

responsibilities.” (Pl. SJ Opp. 16-17). Burgess then began creating false

rumors that Plaintiff had resigned, and began giving “scathing negative written

reviews of [Plaintiff] to the Board,” as well as limiting Plaintiff’s job

responsibilities, canceling his car service, and reducing his assistant’s access

to team emails and calendar information. (Id.). Plaintiff adds that the alleged

forging of his signature left him fearing “personal liability, including potential

criminal liability[.]” (Id. at 20). A reasonable jury could rely on these facts to

conclude that Plaintiff was “marginalized, humiliated, and threatened” (id.), to

the point that his working conditions became “intolerable,” Morris, 7 N.Y.3d at

622.




                                           19
      2.     Genuine Disputes of Material Fact Exist as to Whether
             Plaintiff Was Terminated Without Cause

             a.    Applicable Law

      Paragraph 3(b) of Plaintiff’s Stock Appreciation Rights Agreement (the

“SARs Agreement”) states: “In the event of a Participant’s death or if the

Participant’s employment is terminated by the Company without Cause

(including due to disability), any vested portion of this SAR shall remain

outstanding and become exercisable in accordance with Section 2 hereof.”

(Stieber Decl., Ex. J at § 3(b)). Accordingly, Plaintiff’s claim for breach of

contract depends on his showing that his employment was terminated

“without Cause.” Paragraph 11 of the SARs Agreement further states: “Any

questions as to whether and when there has been a termination of

Participant’s employment and the cause of such termination shall be

determined in the sole discretion of the Committee.” (Id. at § 11).

             b.    Analysis

      Defendants contend that Plaintiff’s breach of contract claim must fail

because the record is insufficient to show that Plaintiff was terminated

“without Cause.” (See Def. SJ Br. 29). As before, Defendants argue primarily

that Plaintiff was not terminated at all, but rather resigned. (See id.). In the

alternative, Defendants note that the ION “Compensation Committee has the

‘sole discretion’ to decide whether ‘there has been a termination of [Plaintiff’s]

employment and [its] cause[.]” (Id.). From this, Defendants contend that the

record cannot show that the Compensation Committee “acted in bad faith or



                                          20
abused its discretion in concluding Plaintiff did not suffer a termination

‘without Cause.’” (Id.).

      Defendants are correct that the SARs Agreement specifies that the

Compensation Committee will determine whether and when a termination

took place, and the cause thereof. (See Stieber Decl., Ex. J at § 11). However,

Plaintiff is also correct that there are disputes of material fact as to whether

the Compensation Committee reached a determination, what determination

they reached, and whether that determination was reached in good faith. (See

Pl. SJ Opp. 29). In support, Plaintiff points out that the sole evidence

supporting Defendants’ position, i.e., that the Committee concluded that

Plaintiff resigned, is Parker’s declaration (see Parker Decl. ¶ 4), and that

Parker’s credibility is undercut by his position in the organization and, more

importantly, by prior statements made to Plaintiff (see Pl. SJ Opp. 29 (citing

Pl. Counter 56.1 ¶¶ 459-92)). Drawing all inferences in favor of Plaintiff, as

the Court must, reasonable factfinders could reject Parker’s statement.

Further, because Defendants have not shown conclusively that any

termination Plaintiff may have suffered would necessarily have been “for

cause,” the very same evidence in the record that supports a finding that

Plaintiff was terminated, either actually or constructively, also supports a

finding that the termination was without cause.

      The Court agrees with Plaintiff that, because there are disputes of

material fact as to whether Plaintiff was “actively or constructively

terminated,” there is also a genuine dispute as to whether he was terminated


                                          21
for cause. (See Pl. SJ Opp. 28). For both reasons, Defendants’ motion for

summary judgment regarding Plaintiff’s breach of contract claim is denied.

      3.    Genuine Disputes of Material Fact Exist as to Whether
            Plaintiff Suffered Adverse Actions Because He Engaged in
            Protected Activity

            a.     Applicable Law

      To establish a claim for retaliation under the New York False Claims Act,

N.Y. State Fin. Law § 191 (“NYFCA”), Plaintiff “must show that Defendants

retaliated against him because of [] protected conduct.” Plotzker v. Kips Bay

Endoscopy Ctr., LLC, No. 12 Civ. 9255 (GBD), 2017 WL 4326061, at *7

(S.D.N.Y. Sept. 8, 2017), aff’d sub nom. Plotzker v. Kips Bay Anesthesia, P.C.,

745 F. App’x 436 (2d Cir. 2018) (summary order) (internal quotation omitted).

“Courts generally require a plaintiff to show that [i] he engaged in activity

protected under the statute, [ii] the employer was aware of such activity, and

[iii] the employer took adverse action against him because he engaged in the

protected activity.” Dhaliwal v. Salix Pharm., Ltd., 752 F. App’x 99, 100 (2d

Cir. 2019) (summary order). If Plaintiff produces evidence sufficient to support

a prima facie case for retaliation, the burden shifts to Defendants to produce

evidence of a non-discriminatory reason for its actions, following which the

burden shifts back to Plaintiff to show that Defendants’ “stated reason is a

pretext for retaliation.” Plotzker, 2017 WL 4326061, at *7 (applying the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-04 (1973), to an NYFCA claim); see also State ex rel. Seiden v.

Utica First Ins. Co., 943 N.Y.S.2d 36, 39 (1st Dep’t 2012) (“Because the NYFCA


                                         22
mirrors the FCA in many respects, it is appropriate to look toward federal law

when interpreting the New York act.”)

            b.     The Protected Activity and ION’s Notice Thereof

      For purposes of establishing the initial prong of an NYFCA claim,

protected activity includes “efforts to stop one or more violations” of the

NYFCA. See N.Y. State Fin. L. § 191(2); New York ex rel. Khurana v. Spherion

Corp., No. 15 Civ. 6605 (JFK), 2016 WL 6652735, at *17 (S.D.N.Y. Nov. 10,

2016). A plaintiff must show “a good faith basis or an objectively reasonable

basis for believing that … [the plaintiff] was investigating matters in support of

a viable FCA case.” Krause v. Eihab Human Servs., Inc., No. 10 Civ. 898 (RJD)

(SMG), 2015 WL 4645210, at *6 (E.D.N.Y. Aug. 4, 2015) (internal quotes

omitted). Some courts have held that, where a plaintiff’s efforts to stop fraud

are closely related to his normal employment duties, the plaintiff must show

that “his complaints of noncompliance … went beyond the performance of his

normal job responsibilities so as to overcome the presumption that he was

merely acting in accordance with his employment obligations.” Landfield v.

Tamares Real Estate Holdings, Inc., 976 N.Y.S.2d 381, 382 (1st Dep’t 2013).

Other courts have declined to apply this heightened notice standard to NYFCA

claims. See, e.g., United States v. N. Adult Daily Health Care Ctr., 205 F. Supp.

3d 276, 299-300 (E.D.N.Y. 2016); Malanga v. N.Y. Univ., No. 14 Civ. 9681

(WHP), 2018 WL 333831, at *2-3 (S.D.N.Y. Jan. 9, 2018); Swanson v. Battery

Park City Auth., No. 15 Civ. 6938 (JPO), 2016 WL 3198309, at *5 (S.D.N.Y.

June 8, 2016).


                                         23
      There are three instances of purported protected activity at issue here.

Plaintiff contends that he blew the whistle on fraud within ION, which took the

form of (i) improper deductions from taxes due as a result of the discharge of

debt in bankruptcy (the “Tax Basis Calculations”); (ii) improper tax

withholdings concerning the New York residency of various executives (the

“Tax Withholdings”); and (iii) improper use of company perks (the “Perks”).

Specifically, Plaintiff argues that the record raises triable issues that he

discovered “a $30 million tax evasion”; “caused EY to acknowledge the

problem”; “discovered that Burgess had refused to provide information EY

requested and did not allow EY to do a thorough tax review”; and blew the

whistle on these tax-reporting violations as well as ION’s payroll tax evasion

violations. (Pl. SJ Opp. 22-23).

      As to the second prong of the NYFCA claim, Plaintiff contends that he

put ION on notice of his protected conduct by refusing to sign the 2015 Audit

Representation Letter and by reporting his findings to Burgess, the General

Counsel, an ION Board Member, and an individual outside the company. (See

Pl. SJ Opp. 23). The Court finds the record sufficient to support a reasonable

jury’s conclusion that Plaintiff engaged in protected activity of which ION was

on notice. Defendants’ arguments to the contrary, discussed below, do not

alter the Court’s conclusion.

                   i.     The Tax Basis Calculations

      Regarding the Tax Basis Calculations, Defendants argue that Plaintiff

merely asked questions of EY in the course of undertaking his normal


                                          24
employment obligations to prepare materials for the potential deal with

Sinclair; that it was Sinclair’s attorney who actually discovered the tax basis

miscalculation; and that the error does not qualify as tax fraud because it

resulted in ION overpaying taxes. (See Def. SJ Br. 17-18). Defendants argue,

for example, that “Plaintiff supplies nothing to support that, when he asked

EY questions, he believed in ‘good faith’ that ION had ‘committ[ed] a fraud,’

that a ‘reasonable employee’ would have thought so, or that he was taking

steps to stop fraud.” (Id. at 17). Yet, as Plaintiff points out, evidence in the

record shows that Plaintiff was investigating the Tax Basis Calculations

months before the discussions with Sinclair. Plaintiff identified not merely the

miscalculation, but also ION’s allegedly improper instruction to EY regarding

ION’s financial status, for which it did not make supporting documentation

available during the audit. (See Lavalette Decl. ¶¶ 71-89). Plaintiff notified

Burgess, the General Counsel, and an individual outside of ION about this

potential issue. (See id.). Defendants effectively ask the Court to make a

credibility determination as to Plaintiff’s assertions. At this stage of the

litigation, however, the record must be read in Plaintiff’s favor, and in doing so

the Court finds a dispute of material fact concerning whether Plaintiff engaged

in protected whistleblowing over a good-faith belief that the Tax Basis

Calculations were fraudulent.




                                          25
                   ii.     The Tax Withholdings

      As to the Tax Withholdings, Defendants assert a number of reasons why

Plaintiff’s proffered evidence is insufficient as a matter of law. These reasons

are set forth in bullet-point form for ease of reference:

            Plaintiff’s activities investigating ION’s tax compliance
             were part of his normal job responsibilities,
             undertaken at the instruction of his superiors.

            No evidence supports Plaintiff’s good-faith belief that
             ION was under-withholding taxes for New York
             residents.

            Even if Plaintiff were able to show a good-faith belief
             that the withholdings were inaccurate, he could not
             show a similar belief that the withholdings were
             fraudulent.

            Even if Plaintiff were able to show a good-faith belief
             that ION engaged in fraudulent under-withholdings, he
             cannot show that such withholdings exceeded
             $350,000, which Defendants contend is the minimum
             threshold to bring a NYFCA claim.

            Plaintiff’s withholding of his signature from the Rep
             Letter cannot show a good-faith belief that the
             documents furthered a tax fraud.

            Plaintiff’s alleged accusation that Burgess and ION
             engaged in tax evasion during a phone call with Parker
             does not qualify as protected activity. Further, since
             the record shows that Burgess was unaware of this
             accusation, such activity cannot support a claim of
             retaliation.

(See Def. SJ Br. 20-21).

      The Court begins by considering the $350,000 threshold. Section 189 of

the NYFCA states: “This section shall apply to claims … made under the tax

law only if … the damages pleaded in such action exceed three hundred and

fifty thousand dollars.” N.Y. State Fin. L. § 189(4)(a). Defendants read this

                                          26
section to specify a $350,000 monetary threshold to establish any type of

NYFCA violation for tax fraud. (See Def. SJ Br. 20-21; Def. SJ Reply 9).

Plaintiff disagrees, arguing that the $350,000 threshold applies solely to qui

tam actions brought for violations of the NYFCA, and does not otherwise

restrict the definition of an NYFCA violation for other causes of action, such as

the retaliation claim at issue in the instant matter. (See Pl. SJ Opp. 24-25).

      Neither party cites to controlling or persuasive case law in support of

their position, and the Court’s independent research has identified none.

However, the plain language of the anti-retaliation provision of the NYFCA

states that individuals are to be protected from retaliation not merely when

they bring a viable qui tam action, which would require meeting the $350,000

threshold for tax fraud violation, but also when they engaged in “lawful acts

done … in furtherance of” such an action. N.Y. State Fin. L. § 191(1)-(2). The

Court reads this language to establish protections against retaliation that are

broader than the requirements for bringing a qui tam claim, and that include

“lawful acts done … in furtherance of” a possible qui tam action, even if the

individual retaliated against does not ultimately discover or bring a viable qui

tam claim. Thus, the $350,000 threshold does not apply to Plaintiff’s

retaliation claims.

      Moving to the remainder of Defendants’ arguments concerning the Tax

Withholdings, Plaintiff avers that “payroll tax matters were not part of his

responsibilities” (Lavalette Decl. ¶¶ 28-31); that his refusal to sign the Rep

Letter was based on concerns about possible tax fraud (id. at ¶¶ 96-98); and


                                         27
that he put ION on notice of the issue by reporting his concerns to both Parker

and ION’s General Counsel (id. at 116-19). This evidence suffices to raise

genuine disputes of fact concerning Plaintiff’s good-faith belief in the existence

of tax fraud, and concerning ION’s notice of Plaintiff’s protected activity in

investigating and disclosing any such fraud.

                   iii.   The Perks

      Finally, Defendants argue that the record is insufficient to support a

finding that Plaintiff engaged in whistleblowing regarding ION’s alleged failure

to report company perks as taxable income. Defendants interpret Plaintiff’s

questions about “open items” and his recommendation to “confirm proper

treatment” as nothing more than the fulfillment of his normal job

responsibilities undertaken upon orders from his superiors; they assert that

any tax issues with the reporting of Perks failed to meet the $350,000

threshold; and they argue that Plaintiff cannot show he gave notice to the

employer because he “never told ION that he was ‘investigating fraud,’ as

opposed to simply wanting to confirm the correct tax treatment in his CFO

capacity.” (Def. SJ Br. 21-22).

      The Court has already determined that Plaintiff’s claims need not meet

the $350,000 threshold. Defendants’ other arguments fail because they

require inferences to be drawn in their favor as moving parties, which Rule 56

proscribes. Reading the record in favor of Plaintiff, the Court credits Plaintiff’s

statements that payroll tax matters were not part of his normal job

responsibilities; that Plaintiff specifically notified Burgess, the General


                                          28
Counsel, and others that he was withholding his signature on the Rep Letter

due to concerns about tax improprieties; and that he notified Parker about

possible tax evasion at ION. (See Lavalette Decl. ¶¶ 28-31, 98-17). These

actions constitute protected activity and notice thereof.

             c.    The Purported Retaliatory Actions

      Defendants argue that the record fails to support a finding of either a

prima facie case of retaliation or of pretext. (See Def. SJ Br. 15). To begin,

Defendants contend that Plaintiff cannot establish that his employment was

terminated. (See id. at 22). The Court has already determined otherwise.

Termination is an adverse action for purposes of the establishing retaliation,

so Plaintiff can establish adverse action from that alone. Contrary to

Defendants’ assertions (see id. at 24), the allegations that Defendants

terminated Plaintiff’s car service, restricted the scope of his job

responsibilities, and provided “scathing reviews” add more support for

Plaintiff’s showing of adverse action.

      Next, Defendants advance the position that, even if Plaintiff had been

terminated, “ION had a legitimate non-retaliatory reason for ending his

employment: it understood that Plaintiff resigned.” (Def. SJ Br. 22).

Defendants rely on assertions from Burgess’s deposition stating that he

understood Plaintiff to have resigned. (See id. (citing Def. 56.1 ¶ 360)). But

Plaintiff disputes that this was, in fact, Burgess’s understanding (see Pl.

Counter 56.1 ¶ 360), raising a credibility challenge that the Court cannot

resolve at this stage of the litigation. And, contrary to Defendants’ assertions


                                          29
(see Def. SJ Br. 23), the gap of two months or more between the alleged

protected activity — Plaintiff’s “‘tax evasion’ remarks”— and the adverse

actions does not foreclose a showing of causation. Accordingly, Defendants’

motion for summary judgment as to Plaintiff’s NYFCA claims is denied.

      4.     Genuine Disputes of Material Fact Exist as to Plaintiff’s
             NYCHRL Claim

      “To make out a prima facie case of retaliation under the [NYCHRL], [a]

plaintiff [is] required to show that [i] she participated in a protected activity

known to defendant; [ii] defendant took an action that disadvantaged her; and

[iii] a causal connection exists between the protected activity and the adverse

action.” Cadet-Legros v. N.Y. Univ. Hosp. Ctr., 21 N.Y.S.3d 221, 230 (1st Dep’t

2015) (internal quotation marks, citations, and alterations omitted). “[C]ourts

must analyze NYCHRL claims separately and independently from any federal

and state law claims[.]” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715

F.3d 102, 109 (2d Cir. 2013). “[P]rotected activity includes informal protests

of discriminatory employment practices, including making complaints to

management.” Dillon v. Ned Mgmt., Inc., 85 F. Supp. 3d 639, 659 (E.D.N.Y.

2015) (quoting Benedith v. Malverne Union Free Sch. Dist., 38 F. Supp. 3d 286,

322 (E.D.N.Y. 2014)).

      Defendants seek summary judgment in their favor on Plaintiff’s NYCHRL

claim on the basis that Plaintiff has failed to show evidence that (i) he engaged

in protected activity; (ii) any protected activity he might have engaged in was

known to his employer; (iii) ION took action that disadvantaged him;

(iv) Plaintiff was subject to a hostile work environment; and (v) Burgess

                                           30
engaged in any retaliatory conduct. (See Def. SJ Br. 26-28). Once again,

accepting Defendants’ arguments would require the Court to make credibility

determinations and to draw inferences in favor of Defendants, neither of which

is permitted on a motion for summary judgment.

      For instance, Defendants concede that evidence in the record supports

Plaintiff’s allegations that he made a general accusation of “discriminatory

behavior” to Parker, and that he rebuked Burgess on three specific occasions

for making offensive comments apparently targeted at racial minority

employees and job candidates. (See Def. SJ Br. 27). Defendants argue,

nevertheless, that Plaintiff’s rebukes of Burgess in the form of “saying ‘stop’ or

‘Come on’ [are] not enough to be protected activity and [do] not express

whether Plaintiff opposed the remarks because he believed they were based on

‘membership in a protected class,’ or simply because he considered them

unfair or unprofessional.” (Id.). Yet, precisely what Plaintiff believed or

intended to express at the time he made these statements is a material

dispute of fact that the Court cannot resolve at this stage of the litigation. And

in terms of retaliatory action, the Court has already determined that the

record supports an inference that Plaintiff was involuntarily terminated; that

alone would be sufficient to show that ION took action that disadvantaged

him. Finally, the record supports a finding that Plaintiff’s rebukes of Burgess

responded to arguably discriminatory conduct by Burgess, and that Burgess

engaged in retaliatory conduct, including but not limited to reducing the scope

of Plaintiff’s job responsibilities, terminating Plaintiff’s car service, and


                                           31
constructively terminating Plaintiff’s employment. Thus, Burgess could be

found individually liable for the NYCHRL claim. For these reasons,

Defendants’ motion for summary judgment as to Plaintiff’s NYCHRL claim is

also denied.

      5.       Genuine Disputes of Material Fact Exist as to Whether
               Plaintiff Satisfied His Duty to Mitigate Damages

      In addition to challenges to Plaintiff’s liability arguments, Defendants

also challenge whether Plaintiff is entitled to damages, beginning with a claim

that Plaintiff failed to mitigate his damages. “[A]n employer seeking to avoid a

lost wages award bears the burden of demonstrating that a plaintiff has failed

to satisfy the duty to mitigate.” Broadnax v. City of New Haven, 415 F.3d 265,

268 (2d Cir. 2005). In general, the employer makes this showing by

demonstrating “[i] that suitable work existed, and [ii] that the employee did not

make reasonable efforts to obtain it.” Id. (citation omitted). However, “[a]n

employer ... is released from the duty to establish the availability of

comparable employment if it can prove that the employee made no reasonable

efforts to seek such employment.” Greenway v. Buffalo Hilton Hotel, 143 F.3d

47, 54 (2d Cir. 1998).

      Defendants claim that Plaintiff failed to mitigate damages because it is

undisputed that (i) Plaintiff accepted the job at NYRA before leaving ION; and

(ii) Plaintiff did not attempt to find a higher-paying job thereafter. (See Def. SJ

Br. 28). On this point, Defendants rely on Arbercheski v. Oracle Corp., 650 F.

Supp. 2d 309 (S.D.N.Y. 2009), in which a sister court in this District found

that a plaintiff failed to take reasonable efforts to mitigate damages where,

                                          32
despite initially interviewing for one position and engaging in conversations

with other prospective employers, the plaintiff accepted a waitress position

and then “ceased all efforts to obtain other employment comparable to her

previous job.” Id. at 313-14. Here, Defendants argue, Plaintiff seeks damages

in the form of alleged lost wages, and yet he “has made no attempt since

leaving ION to secure a job with the same pay and benefits.” (Def. SJ Br. 29).

      Plaintiff disputes whether his acceptance of the CFO position at NYRA

constituted a reasonable effort to find comparable employment. (See Pl. SJ

Opp. 28). He also cites his own averments that he did continue to investigate

other job opportunities, even after accepting the position at NYRA. (See id.).

Specifically, Plaintiff declares that, “[e]ven after I signed the offer letter with

NYRA, I continued to explore other job opportunities. For example, in June

2016, I was in communication with a recruiter from Resource Management

Group, a leading search firm for Financial Officers, about potential

employment opportunities.” (Lavalette Decl. ¶ 154). The reasonableness of

the NYRA CFO position as alternative employment to the ION CFO position,

and the credibility of Plaintiff’s description of additional efforts to find

alternative employment, are issues for the jury.

      6.     The Court Will Not, at This Stage in the Litigation, Limit
             Plaintiff’s Entitlement to Damages

      Separately, Defendants argue that, even if Plaintiff were to prevail on his

breach of contract claim by establishing that he was terminated without

cause, the SARs Agreement would not entitle him to exercise his vested SARs

now; to retain any yet-unvested SARs; or to obtain dividends. (See Def. SJ

                                            33
Br. 29-30). Defendants assert that the plain language of the Agreement states

that, in the event of termination without cause, Plaintiff’s vested SARs “remain

outstanding and become exercisable” only upon a “Change in Control” or the

10th anniversary of the grant date, while his unvested SARs terminate and

expire. (Id. at 30 (citing Def. 56.1 ¶¶ 380-81, 388)). Any vested SARs to which

Plaintiff is entitled must, in Defendants’ view, be valued at the date of the

alleged breach of contract, rather than at today’s date. (Id.). And, according

to Defendants, the Agreement does not entitle Plaintiff to any dividends

because it does not grant him “any rights as a shareholder.” (Id. (citing Def.

56.1 ¶¶ 393-94)).

      Plaintiff responds that Defendants’ argument amounts to the position

that Plaintiff’s remedies should be limited to specific performance of his

contract, whereas generally money damages are awarded for breach of

contract, even where the breach is a failure to deliver stock options. (See Pl.

SJ Opp. 29-30). See Lucente v. Int’l Bus. Machines Corp., 310 F.3d 243, 262

(2d Cir. 2002) (“[B]efore the ‘extraordinary’ equitable remedy of specific

performance may be ordered, the party seeking relief must demonstrate that

remedies at law are incomplete and inadequate to accomplish substantial

justice.”). Further, if Plaintiff succeeds on his NYFCA and NYCHRL claims, his

damages on those claims may encompass compensation for his unvested

SARs. (See Pl. SJ Opp. 30).

      Defendants do not respond to Plaintiff’s contention that he is entitled to

broad damages on his NYFCA and NYCHRL claims. (See Def. SJ Reply 19-20).


                                         34
Regarding the breach of contract claim, Defendants rely on language from the

Delaware Supreme Court to argue that Plaintiff should be put in the “same

position as if [ION] had performed the contract.” (See id. at 20 (citing Siga

Techs., Inc. v. PharmAthene, Inc., 132 A.3d 1108, 1130 (Del. 2015))). While

Defendants are correct to apply Delaware law to the contract at issue here,

they misrepresent the language in Siga Technologies; the court in that matter

was discussing how to evaluate expectation damages for breach of contract

claims, and commented that the damages should be “measured by the amount

of money that would put the promisee in the same position as if the promisor

had performed the contract.” Siga Techs., 132 A.3d at 1130. In other words,

the Siga Technologies court was contemplating monetary damages, not solely

specific performance. As a result, the Court finds Defendants’ arguments

unpersuasive, and declines at this stage of the litigation to limit Plaintiff’s

available remedies on his claims.

B.    The Court Denies Defendants’ Motion to Strike

      Separate from their motion for summary judgment, Defendants also

move to strike certain paragraphs of Plaintiff’s Local Rule 56.1 Response and

Counter-Statement of Undisputed Facts. (See Def. Strike Br. 1). Local Civil

Rule 56.1 requires that the movant file a “short and concise statement ... of

the material facts as to which the moving party contends there is no genuine

issue to be tried,” and further provides that each proffered fact will be deemed

admitted “unless specifically controverted by a correspondingly numbered

paragraph” that “contain[s] a separate, short and concise statement of


                                          35
additional material facts as to which it is contended that there exists a

genuine issue to be tried.” Local Civ. R. 56.1(a)-(c). Statements and

counterstatements alike must be supported by citations to admissible

evidence. Id. at 56.1(d). Reviewing these materials, a district court “must ask

not whether the evidence unmistakably favors one side or the other, but

whether a fair-minded jury could return a verdict for the plaintiff on the

evidence presented.” Simpson v. City of New York, 793 F.3d 259, 265 (2d Cir.

2015). “The principles governing admissibility of evidence do not change on a

motion for summary judgment .… [O]nly admissible evidence need be

considered by the trial court in ruling on a motion for summary judgment.”

Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997).

      Defendants argue that Plaintiff impermissibly relies on the following

categories of inadmissible evidence in his Rule 56.1 Counter-Statement:

(i) material protected by the attorney-client privilege; (ii) irrelevant,

inflammatory, and unduly prejudicial assertions; and (iii) factual allegations

that Plaintiff previously abandoned and for which he refused to produce

discovery. (See Def. Strike Br. 1-2). Defendants urge the Court to either

strike, or in the alternative disregard, these portions of Plaintiff’s Rule 56.1

Counter Statement. (See id. at 2).

      Turning to the first category of challenged materials, Defendants

contend that the following evidence is protected by the attorney-client

privilege: a June 18, 2014 memorandum prepared by Seyfarth Shaw providing

tax law advice; and legal advice from Michael Hubner rendered on April 19,


                                           36
2016. (See Def. Strike Br. 4). After reviewing Plaintiff’s materials in

opposition, Defendants assert that the following portions contain or rely on

privileged material: paragraphs 34, 50, 52, 57, 80-81, 104, 121, and 129 of

Plaintiff’s Declaration; exhibits 10, 43, 56, 64, 68 to that Declaration; and

paragraphs 21, 26-27, 30-31, 37, 39-48, 51, 53-54, 57-58, 74-75, 102, 175,

177-78, 183, 209, 219, 221, 239, 255, 258-59, 267-69, 271, 292, 299-302,

356-57, 360, 362, 369-70, 411, 566-68, 579-81, 654-55, 720-21, 723, 763-

64, and 797 of Plaintiff’s Rule 56.1 Counter Statement. In deciding

Defendants’ motion for summary judgment, supra, the Court has not relied on

any of this allegedly privileged evidence. Therefore, at least at this stage of the

litigation, the Court need not determine whether those portions of the record

are, or are not, privileged. The Court therefore denies Defendants’ motion to

strike these portions of the record, without prejudice to Defendants renewing

the motion at trial.

      Defendants also assert that allegations regarding certain former

employees, certain lawful acts, certain business activities, and certain

statements about Defendant Burgess’s German ethnicity, have nothing to do

with Plaintiff’s claims or ION’s defenses. (See Def. Strike Br. 8-10 (citing Pl.

Counter 56.1 ¶¶ 26, 441, 459-93, 502, 504, 594, 596-600, 639-42, 645-52,

680, 695-98, 843-48)). Defendants claim as well that Plaintiff previously

represented that he abandoned certain factual allegations, and refused to

provide discovery as to those allegations, only to reassert them in the

summary judgment briefing. (See id. at 10-12). In particular, Defendants cite


                                          37
Plaintiff’s “allegations regarding Santisi’s alleged treatment of Lisa Bell and

ION’s attempt to deceive the Federal Communications Commission regarding a

corporate reorganization.” (Id. at 12 (citing Pl. Counter 56.1 ¶¶ 442, 647-52)).

Here, too, the Court has not relied on any of this allegedly irrelevant or

previously abandoned evidence in making its summary judgment

determination, and need not now decide whether those portions of the record

are relevant to the issues that remain for trial. The Court therefore denies

Defendants’ motion to strike these portions of the record, once again without

prejudice to the reassertion of these arguments for purposes of determining

admissibility at trial.

      Finally, Defendants contend that the following evidence is irrelevant and

non-probative: testimony about purported incidents of discriminatory conduct

about which Plaintiff does not allege that he ever commented or objected, and

allegations regarding “financial or regulatory improprieties for which Plaintiff

does not claim he ‘blew the whistle.’” (Def. Strike Br. 7-8). The Court

disagrees. Evidence suggesting that discriminatory conduct occurred, even

when Plaintiff was not present or did not object, makes more credible

Plaintiff’s testimony about observing and objecting to similar conduct in other

instances. So too, evidence suggesting that financial and regulatory

improprieties were occurring at ION makes more credible Plaintiff’s testimony

that he witnessed and objected to some of those improprieties. These aspects

of Defendants’ motion to strike are, therefore, denied with prejudice.




                                          38
C.      The Court Grants in Part and Denies in Part Defendants’ Motion to
        Exclude Expert Testimony

        The Court now turns to Defendants’ motion to exclude the expert

reports and testimony of James A. DiGabriele with respect to his opinion on

the value of any SARs to which Plaintiff may be entitled. For the reasons

detailed in this section, Defendants’ motion is granted in part and denied in

part.

        1.    Applicable Law

              a.    The Court’s Role as Gatekeeper

        The Supreme Court has tasked district courts with a “gatekeeping” role

with respect to expert opinion testimony. Daubert v. Merrell Dow Pharm., 509

U.S. 579, 597 (1993) (holding that it is the district court’s responsibility to

ensure that an expert’s testimony “both rests on a reliable foundation and is

relevant to the task at hand”). This “gatekeeping” function applies whether the

expert testimony is based on scientific, or on technical or “other specialized”

knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999). “It

is well-established that the trial judge has broad discretion in the matter of

the admission or exclusion of expert evidence[.]” Boucher v. United Suzuki

Motor Corp., 73 F.3d 18, 21 (2d Cir. 1996) (citation and quotation marks

omitted).

        Federal Rule of Evidence 702 grants an expert witness testimonial

latitude unavailable to other witnesses, as follows:

              A witness who is qualified as an expert by knowledge,
              skill, experience, training, or education may testify in
              the form of an opinion or otherwise if:

                                          39
             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the
             evidence or to determine a fact in issue;
             (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles
             and methods; and
             (d) the expert has reliably applied the principles and
             methods to the facts of the case.

Fed. R. Evid. 702. A court’s inquiry thus focuses on three issues: (i) whether

the witness is qualified to be an expert; (ii) whether the opinion is based upon

reliable data and methodology; and (iii) whether the expert’s testimony on a

particular issue will assist the trier of fact. Nimely v. City of New York, 414

F.3d 381, 396-97 (2d Cir. 2005). “[T]he proponent of expert testimony has the

burden of establishing by a preponderance of the evidence that the

admissibility requirements of Rule 702 are satisfied[.]” United States v.

Williams, 506 F.3d 151, 160 (2d Cir. 2007).

             b.      Reliability of Expert Testimony

      Once a court has determined that a witness is qualified as an expert, it

must ensure that the expert’s testimony both “rests on a reliable foundation

and is relevant to the task at hand.” Daubert, 509 U.S. at 597. 4 In order to be

admissible, “[a]n expert opinion requires some explanation as to how the


4     In Daubert v. Merrell Dow Pharmaceuticals, the Supreme Court identified factors that
      may bear upon the reliability of proposed scientific testimony, including: (i) whether
      the theory or technique can be, and has been, tested; (ii) whether it has been subjected
      to peer review and publication; (iii) the known or potential error rate of the technique;
      (iv) the existence and maintenance of standards controlling the technique’s operation;
      and (v) whether the technique or theory has gained widespread acceptance in the
      relevant scientific community. 509 U.S. 579, 593-94 (1993) (noting that these factors
      do not constitute “a definitive checklist or test”). In Kumho Tire Co. Ltd. v. Carmichael,
      the Supreme Court held that a court may apply the Daubert factors, as appropriate, in
      cases dealing with technical or “other specialized,” but non-scientific, testimony. 526
      U.S. 137, 141 (1999).

                                               40
expert came to his conclusion and what methodologies or evidence

substantiate that conclusion.” Riegel v. Medtronic, Inc., 451 F.3d 104, 127 (2d

Cir. 2006), aff’d on other grounds, 552 U.S. 312 (2008).

      Rule 702 requires that “expert testimony rest on ‘knowledge,’ a term

that ‘connotes more than subjective belief or unsupported speculation.’” In re

Rezulin Prod. Liab. Litig., 309 F. Supp. 2d 531, 543 (S.D.N.Y. 2004) (quoting

Daubert, 509 U.S. at 590); see also In re Zyprexa Prod. Liab. Litig., 489 F.

Supp. 2d 230, 284 (E.D.N.Y. 2007) (finding that “[s]ubjective methodology, as

well as testimony that is insufficiently connected to the facts of the case,” can

serve as “grounds for rejection of expert testimony”). “[A] trial judge should

exclude expert testimony if it is speculative or conjectural or based on

assumptions that are so unrealistic and contradictory as to suggest bad faith.”

Zerega Ave. Realty Corp. v. Hornbeck Offshore Transp., LLC, 571 F.3d 206,

213-14 (2d Cir. 2009) (citation and quotation marks omitted). “[O]ther

contentions that the assumptions are unfounded go to the weight, not the

admissibility, of the testimony.” Id. (alteration in original) (citation omitted).

      “A minor flaw in an expert’s reasoning or a slight modification of an

otherwise reliable method” does not itself require exclusion; exclusion is only

warranted “if the flaw is large enough that the expert lacks good grounds for

his or her conclusions.” Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d

256, 267 (2d Cir. 2002) (citation and quotation marks omitted). This is

because “our adversary system provides the necessary tools for challenging

reliable, albeit debatable, expert testimony.” Id. “Vigorous cross-examination,


                                          41
presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Id. (quoting Daubert, 509 U.S. at 596).

      While a district court has “broad latitude” in deciding both “how to

determine reliability” and in reaching “its ultimate reliability determination,” it

may not abandon its “gatekeeping function.” Williams, 506 F.3d at 160-61

(citation omitted). “[N]othing in either Daubert or the Federal Rules of

Evidence requires a district court to admit opinion evidence that is connected

to existing data only by the ipse dixit of the expert.” Kumho Tire, 526 U.S. at

157 (citation omitted). Thus, “when an expert opinion is based on data, a

methodology, or studies that are simply inadequate to support the conclusions

reached, Daubert and Rule 702 mandate the exclusion of that unreliable

opinion testimony.” Ruggiero v. Warner-Lambert Co., 424 F.3d 249, 255 (2d

Cir. 2005) (citation omitted).

             c.    Helpfulness or Relevance of Testimony

      Finally, the Court must determine whether the proposed expert

testimony “will help the trier of fact to understand the evidence or to

determine a fact in issue.” Fed. R. Evid. 702. This inquiry looks primarily to

whether the testimony is relevant. See In re Zyprexa Prod. Liab. Litig., 489 F.

Supp. 2d at 283. Under the Federal Rules of Evidence, evidence is relevant if

it has a “tendency to make a fact more or less probable than it would be

without the evidence.” Fed. R. Evid. 401; see also Daubert, 509 U.S. at 591-




                                          42
92 (“Rule 702’s ‘helpfulness’ standard requires a valid scientific connection to

the pertinent inquiry as a precondition to admissibility.”).

      A court should not admit expert testimony that is “directed solely to lay

matters which a jury is capable of understanding and deciding without the

expert’s help.” United States v. Mulder, 273 F.3d 91, 101 (2d Cir. 2001)

(quoting United States v. Castillo, 924 F.2d 1227, 1232 (2d Cir. 1991)); see

also Atlantic Specialty Ins. v. AE Outfitters Retail Co., 970 F. Supp. 2d 278,

291-92 (S.D.N.Y. 2013) (excluding expert’s “opinion on the extent of fire

damage resulting from [fire department’s] response time,” where expert’s

opinion was essentially that “a fire causes increasing damage the longer it

burns,” because “a lay person is entirely capable of reaching this conclusion

without the help of an expert”).

      Expert testimony must also adhere to the other Federal Rules of

Evidence, including Rule 403, which provides that relevant evidence may still

be excluded “if its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Evid. 403. The Rule 403 inquiry is particularly important

in the context of expert testimony, “given the unique weight such evidence

may have in a jury’s deliberations.” Nimely, 414 F.3d at 397; see also

Daubert, 509 U.S. at 595 (“Expert evidence can be both powerful and quite

misleading because of the difficulty in evaluating it. Because of this risk, the

judge in weighing possible prejudice against probative force under Rule 403 of


                                         43
the present rules exercises more control over experts than over lay witnesses.”

(quoting Jack B. Weinstein, Rule 702 of the Federal Rules of Evidence Is Sound;

It Should Not Be Amended, 138 F.R.D. 631, 632 (1991))).

      3.    Analysis

      Defendants’ motion to exclude DiGabriele’s testimony and reports with

respect to his opinion on SARs value distills to two main arguments:

(i) DiGabriele’s opinions are unsupported in contravention to the requirements

of Rule 702 and Daubert; and (ii) his opinions are irrelevant because Plaintiff’s

SARs Agreement does not contemplate a cash payment for SARs, and, in any

event, Plaintiff failed to mitigate damages. (See Def. Expert Br. 1-2). As the

Court has already determined that genuine disputes of fact exist as to whether

Plaintiff mitigated damages, it considers only Defendants’ arguments as to

Rule 702/Daubert, and as to relevance.

            a.     The Reliability of the DiGabriele Reports

      DiGabriele authored two expert reports: an initial report dated March 2,

2018 (“Report I”), and a second report dated May 1, 2018 (“Report II”).

Defendants base their argument as to the reliability of Report I on the fact that

DiGabriele used an undated spreadsheet, to which he assigned allegedly

incorrect historical dates, to calculate the price per SAR as of January 1,

2018. (See Def. Expert Br. 2, 6-9). Defendants argue that DiGabriele “cannot

explain the rationale for assigning the dates he did to the prices in the

spreadsheet,” and they maintain that at least one of the dates DiGabriele used

in his calculation must be incorrect because it occurred ten months after the



                                         44
date the spreadsheet itself was initially produced in an email attachment.

(See id. at 2). Plaintiff fails to respond to this argument, instead asking the

Court to “disregard” Defendants’ argument as to Report I, and as to

DiGabriele’s March 28, 2018 deposition concerning Report I, “because

DiGabriele is now relying solely on DiGabriele Report II[.]” (Pl. Expert Opp. 2).

Therefore, the Court grants Defendants’ motion to exclude Report I, as well as

any portion of DiGabriele’s testimony that relies on Report I.

      Rather than relying on the undated spreadsheet, Report II relied instead

on an estimated fair market value per share derived from a third party’s

valuation report (the “SRR Report”). (See Def. Expert Br. 2-3, 9). As to this

second report, Defendants contend that DiGabriele’s “expert” methodology is

nothing more than a simple math exercise in basic calculation, and thus not

useful to the jury. (Id. at 3). Plaintiff responds that “DiGabriele’s calculations

about SARs clearly involve the application of financial expertise to select

complex data points from a highly technical 94 page [third party report] that

defendants have neglected to put before the Court — a function that virtually

no lay jurors could perform,” and also involve calculating certain adjustments

to the SARs base price that are “completely beyond the ken of any lay juror.”

(Pl. Expert Opp. 1). The Court agrees with Plaintiff that DiGabriele’s selection

of data points, and his calculations and adjustments using those date points,

involve expertise beyond a basic lay knowledge of simple arithmetic. The

Court observes as well that Defendants have not argued that DiGabriele is




                                         45
unqualified as an expert. The Court find that testimony from DiGabriele as to

his opinions based on Report II could be useful to the jury.

      Defendants also argue that the third-party SRR Report estimation used

in Report II is not the same as the valuation that ION would use in

determining a price payout for Plaintiff’s SARs. (See Def. Expert Br. 3, 9).

Further, since ION’s determination as to the SARs value is in the sole

discretion of the ION Board, DiGabriele’s opinion about how the Board might

value the SARs is irrelevant. (Id.). Plaintiff responds that Defendants have

repeatedly represented that they rely “100%” on third-party reports to assess

the cash value of SARs, so judicial admission and judicial estoppel prevent

them from now challenging DiGabriele’s reliance on the same. (See Pl. Expert

Opp. 1).

      On this point, Plaintiff points to on-the-record representations by

defense counsel, Lorie Almon, to this Court on August 29, 2017. (See Pl.

Expert Opp. 4). Ms. Almon stated that, when the ION Board values the SARs,

it “relies on a specific document provided by an outside consulting firm who

does this valuation,” and that “whatever the outside consultant says is what is

used for people in Mr. Lavalette’s class of SAR’s recipients.” (Aug. 29, 2017 Tr.

(Dkt. #55) at 34:6-17, 37:4-15). Plaintiff goes on to assert that Ms. Almon

clarified that the “specific document” is the SRR Report that formed the basis

of DiGabriele’s Report II. (Pl. Expert Opp. 5 (citing Aug. 29, 2017 Tr. at 36:3-

19)). Based on those representations, the Court ordered Defendants to

produce the SRR 2017 report to Plaintiff for DiGabriele’s evaluation. (See Pl.


                                         46
Expert Opp. 6). Plaintiff contrasts these prior representations with

Defendants’ assertions in their current briefing as well as Chris Parker’s sworn

declaration in the instant matter stating that ION would not rely on an SRR

Report to value SARs. (See id. at 3-4 (quoting Parker Decl. ¶¶ 9, 11)).

      Defendants reply that Ms. Almon’s representations to the Court

concerned solely ION’s past practices in valuing SARs, in which ION did rely

exclusively on the third-party SRR Reports. (Def. Expert Reply 1). However,

according to Defendants, ION’s process for determining the valuation

remained within the sole discretion of the ION Board, and six months after the

August 29, 2017 court conference, the Board decided not to rely on the SRR

Reports for its 2017 assessment. (Id.). Defendants’ view is substantiated by

the fact that Parker’s declaration is dated September 27, 2018, more than a

year after counsel’s representations in the August 29, 2017 court conference,

and states specifically that “[t]he 2017 SRR Report ... was not determined for

the purposes of providing a monetary payment to SARs shareholders.” (Parker

Decl. 3, ¶ 9).

      The Court finds that Defendants’ counsel and declarants have not

submitted inconsistent statements in this matter, and that the doctrines of

judicial admission and judicial estoppel do not prevent Defendants from

arguing that DiGabriele should not have relied on the 2017 SSR Report in

making his calculations. Nonetheless, even if the SRR Report estimation used

in Report II were not the same as the valuation that ION would use, and even

if ION’s Board were to retain full discretion to alter its methodology for valuing


                                         47
the SARs from year to year, these facts do not render DiGabriele’s Report II

irrelevant. Because Report II relies on the same third-party assessments that

the ION Board relied on for all valuations made prior to 2017, Report II may

shed light on the likely expected range of valuations that ION could have

produced for 2017 and subsequent years. Differences between DiGabriele’s

reliance on the SRR Report and alternative methodologies that the ION Board

has or could apply go to weight, not admissibility, of the evidence. See, e.g.,

Zerega Ave. Realty Corp., 571 F.3d at 213-14. Defendants can vigorously

cross-examine DiGabriele about these differences, but the differences are not

a basis on which the Court will prevent the jury from hearing his testimony.

            b.     The Relevance of the DiGabriele Reports

      Regarding the issue of whether the SARs Agreement contemplates a

cash payment for SARs, Plaintiff makes the argument that this issue is

“immaterial to whether DiGabriele’s Report II satisfies the Daubert standards.”

(Pl. Expert Opp. 2). However, the relevance of proposed testimony is a key

issue under Rule 702. See Fed. R. Evid. 702 (stating that the Court must

determine whether the proposed expert testimony “will help the trier of fact to

understand the evidence or to determine a fact in issue.”); see also In re

Zyprexa Prod. Liab. Litig., 489 F. Supp. 2d at 283 (inquiring into whether

testimony is relevant). Thus, in an abundance of caution, the Court will

address this issue as well.

      According to the SARs Agreement, ION issued Plaintiff a number of

SARs on February 10, 2015, of which at least 1,703 SARs vested on


                                         48
January 1, 2016. (See Stieber Decl., Ex. J at § 2(a)). If Plaintiff’s employment

ended “for any reason other than a termination without cause or death,” all of

his SARs, including vested and unvested portions, were to expire immediately.

(Id. at § 3(a)). If Plaintiff’s employment ended in a termination without cause,

Plaintiff would keep “any vested portion” of the SARs. (Id. at § 3(b)).

      Defendants argue, in the first instance, that Plaintiff resigned and thus

that all of his SARs expired. (See Def. Expert Br. 5). In the alternative,

Defendants argue that, even if ION did terminate Plaintiff without cause, the

remedy should be a reinstatement of Plaintiff’s vested SARs. (See Def. Expert

Reply 8-9). The vested SARs are not, according to Defendants, exchangeable

for cash and may be exercised only upon a Change in Control of ION or the

tenth anniversary of the grant date, in this case February 10, 2025. (See Def.

Expert Br. 5-6). Even then, in Defendants’ view, ION’s Board would have full

discretion to determine the fair market value per SARs share. (See id. at 6).

Finally, Defendants contend that the SARs Agreement grants Plaintiff no

rights to dividends because it states that it does “not entitle [Plaintiff] to any

rights as a shareholder.” (Id. (citing Stieber Decl., Ex. J at § 13)).

      Plaintiff does not dispute that, under the terms of the SARs Agreement,

he is not entitled to cash value for the SARs unless there is a Change of

Control, or until the tenth anniversary of the grant date. (See Pl. Expert

Opp. 18-19). Instead, Plaintiff contends that he should be afforded monetary

damages on all his claims, including his breach of contract, NYCHRL, and

NYFCA claims, rather than specific performance of the SARs Agreement in the


                                          49
form of a reinstatement of his vested SARs, and that the monetary damages

should be based at least in part on the cash value of his SARs. (See id.).

Plaintiff reasons that the specific performance remedy would leave his SARs

units vulnerable to dilution or a change in valuation controlled by Defendants,

who, if Plaintiff prevails in this action, would have been adjudicated as

wrongdoers. (See id.). Defendants reply that permitting DiGabriele to testify

as to the cash value of the SARs would mean permitting Plaintiff’s expert to

ask “that he be placed in a position superior to what he would have held had

he continued his employment with the Company. This constitutes a legal

conclusion inappropriate for expert testimony and in contravention of the

Daubert standard.” (Def. Expert Reply 9).

      The Court agrees with Plaintiff that, were he to prevail on his claims in

this matter, his remedies would not necessarily be limited to specific

performance of the SARs Agreement. For instance, the NYCHRL entitles

prevailing plaintiffs to an array of remedies, including but not limited to the

“award of back pay and front pay” as well as “compensatory damages[.]”

N.Y.C. Admin. Code § 8-120(a)(2), (8). And the NYFCA entitles prevailing

plaintiffs to, among other things, “reinstatement of full fringe benefits” and

“compensation for any special damages sustained.” N.Y. State Fin. Law

§ 19l(l)(c), (e). DiGabriele’s testimony regarding the cash value of the SARs is,

at a minimum, relevant to a determination of compensatory or special

damages.




                                         50
        Accordingly, the Court grants Defendants’ motion to exclude Report I

and any portion of DiGabriele’s testimony that relies on Report I, and denies

Defendants’ motion to exclude Report II and any portion of DiGabriele’s

testimony that relies on Report II.

                                  CONCLUSION

        For the reasons set forth above, Defendants’ motion for summary

judgment, and motion to strike, are DENIED. Defendants’ Daubert motion

and motion to exclude expert testimony is GRANTED in part and DENIED in

part.

        The Clerk of Court is directed to terminate the motions at docket entries

91, 102, and 133. The parties are ORDERED to submit a joint letter on or

before August 19, 2019, in which they are to set forth their availability for

trial in the second and third quarters of 2020, to request an alternative

dispute resolution mechanism, or to propose an alternate path forward for

resolution of this case.

        SO ORDERED.

Dated:        July 29, 2019
              New York, New York               __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                          51
